Citation Nr: 0100365	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to an increase in the original rating for a 
disability of the low back of 20 percent from May 16, 1995 
and 40 percent from August 11, 1999, to include an earlier 
effective date for a 40 percent rating.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.
This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The disability of the low back was manifested by severe 
impairment from May 16, 1995, with significantly limited and 
painful motion and intermittent neurologic symptoms.

2.  Pronounced disability of the low back has been shown from 
January 8, 1999, with satisfactory evidence of pain on use 
and fatigability in the workplace in addition to marked 
limitation of motion and neurologic manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating of 40 
percent from May 16, 1995, to January 7, 1999, for a 
disability of the low back have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5010 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.400, 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).

2.  The criteria for a disability rating of 60 percent from 
January 8, 1999 for a disability of the low back have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5010 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.400, 4.1, 4.7, 4.21, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In summary, the record shows that the Board in May 1998 
granted service connection for residuals of a low back injury 
that the RO in June 1998 rated as low back disability and 10 
percent disabling under Diagnostic Code 5295.  The effective 
date and rating selected by the RO of May 16, 1995 were 
apparently based on a consideration of VA records and the 
Board decision.  The veteran appealed the original rating 
decision and the RO in a decision late in 1998 raised the 
original rating to 20 percent under Diagnostic Codes 5293 and 
5295 after it had completed a review of additional VA 
examination evidence.  

The record reflects that the same sequence of events occurred 
after the RO in August 1999 raised the original rating to 40 
percent from August 11, 1999.  In addition to his 
disagreement with the rating, the veteran added the question 
of the propriety of the effective date chosen for the 
increase.  In raising the original rating to 40 percent, the 
RO selected disability rating criteria from Diagnostic Codes 
5292 and 5293.  As this appeal is brought from an original 
rating determination, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Briefly stated, the RO in 1971 denied the veteran's claim of 
service connection for a back disorder after a review of the 
veteran's service medical records and a VA examination that 
showed an orthopedic disability was examined for but not 
found.  The Board in 1985 reviewed evidence of record when it 
denied service connection for a chronic back disorder that it 
found preexisted service and was not aggravated by service.  
He was next heard from on this matter in the 1990's 

The record the RO considered initially in 1998 shows the 
remote evidence had been supplemented with medical records 
and other evidence from the mid 1990's that primarily 
reflected the evaluation of the veteran's post-traumatic 
stress disorder (PTSD).  However, a VA social worker 
interview in 1995 noted his complaint of chronic back pain 
with frequent difficulty.  A private social worker interview 
in late 1994 noted he had worked in appliance repair for the 
previous eight years and that back pain disturbed his sleep.  

VA medical records include a May 1995 clinical record entry 
that noted the veteran was employed as an appliance 
technician and complained of his low back hurting.  There was 
a reference to chronic low back pain with muscle spasm.  He 
reported intermittent radiation of pain and numbness to the 
right posterolateral thigh, calf and heel and an antalgic 
gait.  The assessment was chronic low back pain with 
intermittent radicular symptoms.  Radiology studies for the 
lumbar spine in June 1995 were read as showing no significant 
abnormality, relatively well preserved disc heights and minor 
degenerative changes at the lower lumbar facets.  The request 
noted a clinical history of chronic low back pain. 

Late in 1996 a neurosurgeon reported the veteran's treatment 
history for back pain included muscle relaxers, TENS unit and 
physical therapy but that currently he had increased pain 
that continued to radiate though both lower extremities.  The 
examiner noted x-ray findings of L5-S1 disc space narrowing 
and transitional vertebrae.  The range of motion as reported 
was 60 degrees of forward flexion, 25% extension, 60% lateral 
bending and +/- 75 degrees of rotation.  Motor strength was 
intact, sensation was decreased in the S1 area bilaterally, 
ankle jerks were 2+ and knee jerks were absent bilaterally.  
Straight leg raising was positive at 70 degrees bilaterally 
and there was considerable paraspinous muscle spasm in the 
lumbar area. The diagnosis was a likely bulging lumbar disc 
at L5-S1 that caused irritation of both S1 nerve roots.  

In a discussion of the findings, the examiner said the fact 
that the pain was worse on cough or sneeze and always 
followed the S1 nerve root indicated that most likely there 
was some disc bulging involved.  However, since ankle jerk 
reflexes were both intact and there was no motor weakness, 
the examiner doubted that the disc bulge was large enough to 
require surgery at the time.  The examiner recommended 
epidural steroid injection if the suspected bulging disc was 
confirmed, since neither physical therapy, TENS, anti-
inflammatory medication nor muscle relaxers worked and 
currently-used medication, which was habit forming in long-
term use, had not shown improvement. 

The veteran mentioned his symptoms and current treatment at 
the December 1996 hearing.  This testimony was supplemented 
with VA CT scan of the lumbar spine late in 1996 that was 
read as showing, in essence, L3-L5 diffuse disc bulging and 
mildly narrowed recesses of the central canal and, at L5-S1, 
mild diffuse disc bulging and right unilateral spondylolysis.  
A VA physician wrote in 1997 that because of the back 
condition, the veteran was advised not to ever lift over 25 
pounds, or 15 pounds repetitively.  The physician said this 
would likely limit his employment opportunities.  In another 
1997 outpatient note, the veteran was assessed with chronic 
pain after he reported his back hurt and that medication had 
not helped.

Also in 1997, the neurologist who had performed the 1996 
examination explained that the veteran's complained of pain 
fit both S1 nerve roots and that his picture fit with what 
the examiner had seen may times with disc injuries.  The 
examiner believed that a very definite abnormality at L5-S1 
shown on the recent VA spine scan was the cause of the pain. 
A private social worker in 1998 noted that the veteran's back 
pain had been a topic of discussion in many therapy sessions.

The RO asked for an examination of the spine that was 
completed in August 1998.  The examiner reported that the 
veteran worked full-time in the appliance repair business and 
that currently he used narcotic pain medication but no 
additional treatment.  He complained of chronic low back pain 
and that occasionally he sensed that his inner legs went to 
sleep.  The examiner said the lumbar spine was soft and there 
was no hypertonicity or spasm.  The examiner said that the 
veteran could actively lumbar flex 20 degrees, extend 10 
degrees, and laterally bend 20 degrees.  Seated, however, his 
lumbar flexion was reportedly greater than 100 degrees.  
Straight leg raising supine was negative at 75 degrees, and 
his motor examination was entirely normal as reported for the 
hips, knees and ankles.  The veteran had a normal appearance 
to his gait, he could walk easily on his toes and heels and 
easily deep knee bend.  The knee jerks and patellar jerks 
were 2+/4 and he had a stocking glove hypesthesia from the 
right proximal calf top the toes.  The examiner said he 
initially reported feeling sensation intact to light touch on 
the right, but then with repeated light touch and pinprick he 
reported no sensibility.  The diagnoses included chronic low 
back pain, multilevel degenerative disc disease, functional 
pain behaviors and developmental right L5 spondylolysis.

The examiner noted that the veteran was alert and 
cooperative, in no apparent distress and that he demonstrated 
no weakened movement and no evidence of fatigability.  The 
examiner said there was no documentation of flare-ups and 
that the veteran was not using any assistive devices.  The 
examiner said the veteran reported that he was functioning 
and that he did use assistance in appliance repair with any 
type of lifting activity but that he serviced appliances full 
time without formal restrictions.  The examiner stated that 
the veteran had objective manifestations of symptomatic pain 
behavior in reporting stocking glove hypesthesia and that 
underlying his back condition was a developmental 
spondylolysis.  In summary, the examiner said the veteran 
worked and experienced low back pain for which he took 
medication.

Another VA examiner later in 1998 reported that the veteran 
usually did not miss work as an appliance technician and that 
he was allowed to do desk work if his back was painful, so if 
there was a bad day he could do less.  His medication for the 
past year had been helpful and he used a TENS unit daily for 
two years.  He said the low back pain radiated down the back 
of both legs, more so on the right.  He stated that it was 
hard for him to get started in the morning and that if he had 
a cough he may have severe back pain and go down on his 
knees.  He said that following advice he walked about a mile 
daily and lifted no more than 25 pounds.  

Th examiner said the veteran did not seem to be in distress 
and that he could walk on his heel and toes and squat.  His 
posture seemed good with a normal lumbar curve and he seemed 
tender over the mid lumbar area.  He did not bend his back in 
dressing or undressing.  The examiner reported that the back 
flexed 15 degrees, extended 0 degrees, lateral flexed and 
rotated 10 degrees, bilaterally, respectively.  Straight leg 
raising produced pain at 40 degrees on the left and 25 
degrees on the right and his plantar and Achilles reflexes 
were active and equal on both sides.  The examiner said he 
had hypesthesia from the knee level down on both sides that 
was less in the right anterior leg.  The veteran said that 
for about 20 years he had not been able to tell the 
temperature of bath water with his feet.  The impression was 
low back pain with hypesthesia of the legs and feet that did 
not follow any specific nerve root distribution, moderate 
disability.

After review of the two VA examinations, the RO in October 
1998 raised the original rating for low back disability to 20 
percent from May 1995.  
VA in March 1999 received a January 8, 1999 private 
examination report that found the veteran complaining of 
persistent low back pain that had periods of worsening.  He 
reported radiation into the lower extremities and paresthesia 
that was mostly on the right side.  He said the pain was 
present on rising in the morning and that it worsened with 
activity throughout the day.  The examiner noted the past 
treatment forms and that in the last several years he had 
been maintained on morphine for pain relief.  The veteran 
said that about the only pain relief he had is with extreme 
forward bending which tended to relax and relieve the pain 
but did not alleviate it.  The examiner noted the veteran's 
health was chronically poor secondary to back pain. 

The examiner said that the veteran walked with an antalgic 
gait to the right.  The examiner said there was decreased 
range of motion on extension of the lumbar spine and that the 
veteran was able to flex to 90 degrees.  There was 
paraspinous muscle spasm of the lower lumbar segments and 
point tenderness slightly lateral to L4-L5 on the right with 
some extension over the sacrum that involved the gluteus 
medius, more so on the right.  The sciatic notches and 
sacroiliac joints were within normal limits and the pelvis 
was stable and without obliquity.  Straight leg raising was 
negative and neurologically he was described as grossly 
intact.  The examiner reported findings from previously 
obtained radiology reports.  The impression was right L5 
spondylolysis.

In discussing the veteran's records, the examiner said it was 
very evident that the veteran did not have discogenic disease 
but that he did have a mechanical lesion that was causing 
instability and that he had chronic pain as manifested by his 
symptoms and complaints.  The examiner said that the 
chronicity of the problem would fully explain his symptoms 
and the failure of previous therapies.

On a VA examination in August 1999, the veteran said that he 
currently took morphine four times daily and that his work as 
an appliance technician had some lifting.  He said that his 
supervisor stated he had to lift whatever was necessary in 
his work, although physicians had told him not to lift more 
than 25 pounds.  Objectively, he did not appear to be in any 
physical distress, he postured normally in a chair and did 
not appear to be very uncomfortable.  He walked with a slight 
limp to the right.  There was no discrepancy in the two poles 
of the sacrum and there was mild tenderness about the 
lumbosacral joint.  

The examiner found lumbar spine flexion was limited to 20 
degrees with pain and 35 degrees maximum.  The maximum 
extension was 5 degrees.  Right lateral flexion was to 30 
degrees with pain and 35 degrees maximum, and left lateral 
flexion was 25 degrees with pain and 35 maximum.  Straight 
leg raising was positive bilaterally.  Lower extremity 
strength was 4/5 on the left and 5/5 on the right and there 
was decreased sensation in the right leg and foot.  Deep 
tendon reflexes were equal and 1+ at the knees and ankles.  
The diagnosis was L5 spondylolysis and chronic lumbar spine 
strain.  In summary, the examiner said that the flexion of 
the spine contrasted with the January 1999 examination and 
that there was obvious clinical restriction of the lumbar 
spine in forward bending, extension and lateral flexion.

The RO in August 1999 raised the original rating to 40 
percent from August 11, 1999, after reviewing the reports of 
the two recent examinations.

VA progress notes beginning in mid 1998 were received that 
included a contemporaneous x-ray reported as showing minimal 
degenerative changes scattered throughout the lumbar spine. A 
clinical record entry early in 1999 made by the VA clinician 
who previously wrote on behalf of the veteran noted that his 
pain was constant but kept reasonable with medication and 
that he had adjusted activities at work to accommodate it.  
He was assessed as stable.  Another clinical record entry 
late in 1999 from the same physician noted again the 
veteran's lifting restrictions and that he should be 
considered permanently disabled from any employment that 
required lifting more than the previously stated amounts.  On 
another occasion, the physician had suggested the back 
disability was the reason to limit the type of work but that 
it would not itself be completely disabling.  The clinical 
record entry noted the veteran said he lifted more than 25 
pounds at work on a regular basis and that his back pain was 
gradually worse.  The assessment was continuous chronic pain 
symptoms, somewhat better with "MS".  The record entry 
noted there was considerable discussion about the prognosis, 
limitation of activity and the likelihood that pain would 
never incapacitate him but likely never resolve.  
In late 1999 a social worker reported that the veteran had 
consistently complained that his employer ignored weight 
lifting limitations and that he was expected to lift greater 
than 25 pounds on the average of three to six times a day.  
He reported that his back pain was getting worse and he 
worried that he would cause further damage to his back.  The 
veteran reported that he was frequently expected to work six 
days a week.  The clinician noted that he suffered from 
chronic low back pain in addition to PTSD.

The previously referenced VA physician wrote early in 2000 
that examination of the veteran found that he suffered from a 
bone abnormality in his low back.  The physician recommended 
against heavy or prolonged lifting, frequent bending or 
stooping or any other motion that would aggravate the pain in 
his low back.


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average earning impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The law and regulations governing the effective date for an 
award of compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. §§ 3.400, 3.400(a), which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later or, unless specifically 
provided, on the basis of facts found.  For reopened claims, 
in general, date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(r).


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination in 1998 addressed relevant 
evaluative criteria in accord with the principles established 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was the 
holding in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.

The record reflects that the veteran did report for 
examinations that were comprehensive and addressed relevant 
rating criteria.  The medical examination records include 
sufficient detail regarding the veteran's lumbar spine 
disorder to apply current rating criteria and are considered 
the best evidence for an informed determination of the 
impairment from the disorder.  Further, there has not been 
added to the record a more recent comprehensive evaluation 
since the VA examination in 1999.  Johnson, supra. and 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran. 

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293, which assess limitation of 
function from limitation of motion and neurologic 
manifestations as primary rating criteria for the incremental 
ratings from 0 to 60 percent.  The veteran has been provided 
the essential rating criteria.  The Board finds the rating 
scheme appropriate for the veteran's disability in view of 
the diagnosis and symptomatology.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21.  Although 
the RO has shifted rating codes, which may be confusing, the 
principal evaluative criteria in all potentially applicable 
rating schemes.  The Board must observe that the VA General 
Counsel has held pertinently that:

... we have concluded that DC 5293 involves 
limitation of range of motion.  Therefore, a 
veteran could not be rated under DC 5293 for IDS 
based upon limitation of motion, and also be rated 
under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation 
of the same disability under two different 
diagnoses.  In keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code 
which produces the higher rating, if that 
diagnostic code better reflects the extent of the 
veteran's disability.  Further, in considering a 
rating under DC 5293, the above discussion and the 
CVA's decisions in the cited cases indicate that 
38 C.F.R. §§ 4.40 and 4.45 must be considered in 
determining a possible rating under DC 5293. ...We 
believe that, in evaluating a veteran's disability 
under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule 
indicates that consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different 
diagnostic code.

VAOPGCPREC 36-97.  In the consideration of appeals, the Board 
is bound by the precedent opinions of the General Counsel of 
the Department of Veterans Affairs.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records and other contemporaneous treatment 
reports.  This record included private treatment reports of 
complaints of lower spine pain and functional impairment.

Viewed collectively, the examination reports, which record 
observations through mid 1999, show persistent pain 
complaints and appreciable orthopedic and neurologic findings 
that more nearly approximate the severe criteria from May 
1995 and pronounced criteria from the January 1999 
examination.  The veteran has reported having difficulty 
because of his lumbar pain, and several VA examinations and 
private reports viewed collectively appear to be indicative 
of an appreciable disability principally on an orthopedic 
basis that has increased over the years that are relevant to 
the original rating determination.  As the case has the 
posture of an original rating claim it is appropriate to 
consider staged ratings on a facts-found basis as discussed 
in Fenderson.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted for the period from the September 1997 examination.  
The intensity of the back disorder symptoms, overall, prior 
to that examination is no more than the corresponding 
percentage evaluation under Diagnostic Codes 5293 or 5295 of 
40 percent.  The rating scheme does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 40 
percent evaluation recognizing more than moderate impairment.  
The private medical records are extensive but do not show a 
level of impairment in 1996 to provide a higher rating alone 
or combined with the VA examination reports in 1998.  Overall 
the reports show collectively an appreciably disabling low 
back disability primarily based on limitation of motion.  
Neurologic symptoms in 1996 were described as intermittent 
and VA examination found no fatigability, weakness or 
evidence of flare-ups.  Thus the 40 percent rating is 
appropriate if one considers the overall impairment 
objectively shown.  However the Board believes that due 
consideration was given to the elements found under 38 C.F.R. 
§ 4.40 and 4.45 and their reported absence leads the Board to 
limit the original rating to 40 percent from May 1995.  
Therefore the Board finds that the effective date for the 40 
percent original rating on a facts-found basis should 
coincide with the effective date for service connection. 

The Board finds that the intensity of the back disorder 
symptoms, overall, from January 8, 1999 more nearly 
corresponding to the percentage evaluation under Codes 5293 
of 60 percent.  As noted earlier, the rating scheme does not 
require a mechanical application of the frequency and 
intensity data to the schedular criteria.  Here, however, 
applying the rating schedule liberally, and being mindful of 
the rating guidance from the VA General Counsel, permits a 60 
percent evaluation recognizing a pronounced disorder.  The 
examiner's assessments collectively appear to reflect a 
significant disability that the veteran had attempted to 
adjust to over the years.  

The reports reflect that the examiners have found the 
disability refractory to any standard treatment, that it 
requires substantial limitations in the workplace and 
presents continuous pain.  What the evidence, overall, 
confirms is substantial functional impairment with limitation 
of motion and a neurologic component.  When the January and 
August 1999 examinations are compared and viewed together 
with the contemporaneous outpatient reports there is 
overwhelming evidence of major low back problem for the 
veteran.  The examinations in 1999, and outpatient findings 
would reasonably by viewed as more nearly approximating 60 
percent criteria under Diagnostic Code 5293 when 
consideration is accorded to 38 C.F.R. § 4.40 and 4.45.  The 
evidence favors consideration for a greater original rating 
based on functional loss due to pain since the 40 percent 
rating is not the highest schedular evaluation reasonably 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board recognizes that this rating may seem generous, but 
it appears to comport with the regulatory intent of 38 C.F.R. 
§ 3.103 and applicable legal precedent regarding the intended 
application of various rating schedule provisions.  38 C.F.R. 
§ 4.7.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  His long-term employment 
in appliance repair has been reported.  Further, the RO has 
provided the veteran with the applicable regulation, although 
the RO has not directly or implicitly discussed the matter.  

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his lumbar spine disability.  
The Board has found the schedular criteria to be adequate.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An increase in the original rating for a disability of the 
low back to 40 percent from May 16, 1995 and 60 percent from 
January 8, 1999 is granted subject to the regulations 
governing the payment of monetary awards.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



